Title: Thomas Jefferson to John Wayles Eppes, 16 July 1810
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
             
                     Monticello 
                     July 16. 10.
          
          I recieved in May last the inclosed letter from mr Thomas Wilson agent for Speirs & co. with two other papers the copy of which is now inclosed, the originals being returned to him at his request.
			 I
			 wrote in answer that your father had solely gone through the administration of mr Wayles’s estate, or had left so little to do that I expected you would do that, as the papers were in your hands, that I expected shortly to meet yourself & Colo Skipwith, and would give in the papers to you to do what should be thought proper. in the mean time, I observed to him, that when we consider a small unsettled account, the items of which were of
			 40. years standing, & upwards, that (excepting 8. of those years) there was never a moment during which the amount,
			 if just, might not have been efficaciously demanded, the proof of some credits not given resulting from mr Lyon’s corrections which reduced the balance from £27–12–4 to £19–11–9. the possibility that there might have been other credits unknown to mr Lyons, & perhaps even a paiment in full, of which we knew as little as we should have known of the credits brought to light by mr Lyons, but for his information. the doubts on the subject could not but be strong. the meeting expected, not having taken place, I now inclose you
			 the papers. mr Wayles’s books will probably shew something respecting it, and I shall be perfectly satisfied with your settling the claim in any way you think just. the familiarity which mr Thweatt must have acquired with mr Wayles’s books, will enable him, by turning to the proper Indexes to see at once whether they will throw light on the claim. uncertain where you may be I
			 direct this, in case of your absence, to mr Thweatt, and being only a letter of business, 
		   I add no more than the assurances of my anxieties for your welfare wherever you are, and of my constant affection & respect.
          
            Th:
            Jefferson
        